Citation Nr: 0902940	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from July 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision 
that denied service connection for PTSD and denied service 
connection for hypertension, to include as secondary to PTSD.  

By way of a May 2007 decision, the RO granted service 
connection and a 100 percent rating for PTSD, effective July 
21, 2005.  Therefore, that issue is no longer on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The veteran is service-connected for PTSD.  He is also 
service-connected for diabetes mellitus; peripheral 
neuropathy of the right lower extremity; peripheral 
neuropathy of the left lower extremity; carpal tunnel 
syndrome of the right hand; and carpal tunnel syndrome of the 
left hand.  

The veteran's service medical records show no complaints, 
findings, or diagnoses of hypertension or any elevated blood 
pressure readings.  On a medical history form at the time of 
the May 1966 pre-induction examination, the veteran checked 
that he had pain and pressure in his chest and frequent 
indigestion.  The reviewing examiner noted that he had 
indigestion occasionally with no specific treatment.  The May 
1966 objective pre-induction examination report related a 
blood pressure reading of 138/80 and included notations that 
the veteran's heart and vascular system were normal.  On a 
medical history form at the time of the June 1968 separation 
examination, the veteran checked that he had pain and 
pressure in his chest, palpitations or a pounding heart, and 
frequent indigestion.  The reviewing examiner's comment was 
somewhat illegible, but referred to indigestion with 
secondary chest pain.  The June 1968 objective separation 
examination report noted a blood pressure reading of 126/82.  
There were also notations that the veteran's heart and 
vascular system were normal.  

Post-service private and VA treatment records show treatment 
for disorders including hypertension.  

For example, a May 2005 statement from S. Morgan, M.D., 
indicated that the veteran had a past medical history of 
PTSD, hypertension, and diabetes mellitus.  Dr. Morgan stated 
that the veteran's PTSD had made his hypertension and 
diabetes worse.  Dr. Morgan reported that the veteran's 
anxiety and stress had caused his blood glucose levels to be 
unstable and had caused his blood pressure to elevate.  It 
was noted that the veteran's PTSD also caused him to use 
alcohol, which had worsened his medical illnesses.  The Board 
observes that there is no indication that Dr. Morgan reviewed 
the veteran's claims file in providing her opinion.  

The Board notes that the veteran has not been afforded a VA 
examination with the goal of obtaining a medical opinion as 
to the likelihood that hypertension is related to service or 
service-connected PTSD.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for hypertension since his separation 
from service.  After receiving this 
information and any necessary releases, 
contact the named medical providers and 
obtain copies of the related medical 
records which are not already in the 
claims folder.  Specifically, relevant VA 
treatment records since February 2007 
should be obtained.  

2.  Schedule the veteran for a VA 
cardiovascular examination by a physician 
to determine the nature and likely 
etiology of his claimed hypertension.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  Based on a review 
claims file, examination of the veteran, 
and generally accepted medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
whether it is as at least as likely as not 
(50 percent or greater probability) that 
the veteran's hypertension is 
etiologically related to his period of 
service.  If not, the examiner should then 
opine as to whether it is at least as 
likely as not that the veteran's service-
connected PTSD caused or aggravated 
(permanently worsened beyond the natural 
progression) his hypertension.  If the 
examiner opines that it is at least as 
likely as not that the veteran's service-
connected PTSD caused or aggravated his 
hypertension, the examiner should indicate 
the extent to which the hypertension 
condition was aggravated.  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
hypertension, to include as secondary to 
service-connected PTSD.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

